Citation Nr: 1315615	
Decision Date: 05/10/13    Archive Date: 05/15/13

DOCKET NO.  04-41 832A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an increased evaluation for posttraumatic stress disorder (PTSD), to include an initial evaluation in excess of 50 percent prior to January 25, 2005, and, an evaluation in excess of 70 percent from January 25, 2005, through March 4, 2013.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. R. Mullins, Counsel




INTRODUCTION

The Veteran had active service from December 1967 to September 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which, in pertinent part, granted service connection for PTSD, subsequently rated as 50 percent disabling from August 23, 2001 - the date of receipt of the claim.  In February 2008, the RO assigned an increased rating to 70 percent, effective as of January 25, 2005.  Since this grant did not constitute a full grant of the benefits sought on appeal, the claim remained in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

This claim was previously remanded by the Board in February 2013.  In an April 2013 rating decision, the Veteran's disability evaluation for his PTSD was increased to 100 percent, effective as of March 4, 2013.  This is a full grant of the benefit sought on appeal, as of this date.  As such, the only issue remaining before the Board is entitlement to an increased evaluation between August 23, 2001, and March 4, 2013.  See id.  

Finally, in the Board's February 2013 remand, it was noted that in January 2013, the Veteran's representative raised the issues of entitlement to service connection for hypertension, erectile dysfunction, neuropathy and diabetes as secondary to the Veteran's service-connected PTSD.  These issues have yet to be developed for appellate review, and as such, they are again REFERRED to the RO for appropriate development.  







	(CONTINUED ON NEXT PAGE)
FINDINGS OF FACT

1.  As of October 5, 2005, the Veteran's PTSD has been manifested by total occupational impairment, due to symptoms such as panic attacks, anxiety and social isolation.  

2.  From September 3, 2003, to October 5, 2005, the Veteran's PTSD was manifested by occupational and social impairment with deficiencies in work, family relations and mood due to symptoms such as anxiety, impaired mood, nightmares and panic attacks.  

3.  Prior to September 3, 2003, the Veteran's PTSD was manifested by some occupational and social impairment, although the Veteran was working a part-time job and had fair relationships with friends and family.  


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to a 100 percent disability evaluation for PTSD, as of October 5, 2005, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2012).

2.  The criteria for establishing entitlement to a 70 percent disability evaluation for PTSD, as of September 3, 2003, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2012).

3.  The criteria for establishing entitlement to an initial disability evaluation in excess of 50 percent for PTSD, prior to September 3, 2003, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2012).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  
	
In the present case, the Veteran's claim arises from his disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), Goodwin v. Peake, 22 Vet. App. 128, 134 (2008), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is required for this claim.  

As to VA's duty to assist, VA has associated with the claims folder the Veteran's VA treatment records, and he was most recently afforded a VA examination for his PTSD in March 2013.  VA treatment records from as recently as February 2013 have also been incorporated into the Veteran's electronic claims file (Virtual VA).  Copies of the Veteran's Social Security Administration (SSA) records have also been added to his file.  The Board finds that no additional assistance is required to fulfill VA's duty to assist. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

Additionally, the Board finds there has been substantial compliance with its remand directives.  The Board notes that the Court has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).  The record indicates that the Appeals Management Center (AMC) obtained more recent VA treatment records and scheduled the Veteran for a more recent examination to determine the severity of his service-connected PTSD.  The AMC later issued a rating decision and a Supplemental Statement of the Case (SSOC).  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  

Relevant Laws and Regulations

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings will be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2011).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 (2011).  As such, the Board has considered all of the evidence of record.  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal.  

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, in Fenderson v. West, the Court noted that where the question for consideration is propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" is required.  12 Vet. App. 119, 126 (1999).  

The General Rating Formula for Mental Disorders, including Diagnostic Code 9411, at 38 C.F.R. § 4.130 provides the following ratings for psychiatric disabilities:

A 50 percent rating is warranted if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.  

A 70 percent rating contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.  

A 100 percent rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV)).  

GAF scores ranging from 31 to 40 represent some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  

Scores ranging from 41 to 50 illustrate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning.  

Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  See 38 C.F.R. § 4.130 (noting and incorporating by reference VA's adoption of the DMS-IV for rating purposes).

Relevant Facts

A November 2000 VA psychiatric biophysical assessment notes that the Veteran had symptoms of recurring dreams, anxiety, shakes, difficulty concentrating and hypervigilence.  He was also socially isolated and emotionally constricted with signs of diminished interest in activities.  The Veteran was presently working at this time and a GAF score of 51-60 was assigned.  This same score was again assigned to the Veteran in July 2001.  His symptoms were more or less the same and it was noted that he was still working a part-time job.  A June 2002 VA treatment record notes that the Veteran's attention was distracted by panic attacks and fears that his tremors would start.  His sleep was also frequently disturbed by nightmares.  A GAF score of 41-50 was assigned at this time.  

The Veteran was afforded a VA examination for his PTSD in January 2003.  The Veteran reported that since 1999, he had felt anxious.  The Veteran had been working for the past 4 years as a shipping clerk on a part-time basis (4 hours per day).  The Veteran described his sleep as "okay" with the exception of nightmares.  He denied delusions, hallucinations, or morbid mood changes.  There was also no evidence of psychosis or any suicidal ideation.  The Veteran reported that he lived in a rented room with a friend and that he was currently able to take care of all of his activities of daily living.  The Veteran was neatly and casually groomed at the time of examination.  He denied any outside activities or hobbies, but he did report that relationships with family and friends were fair.  The Veteran was deemed to be friendly and cheerful throughout the interview and he was alert and oriented in all spheres.  There were also no memory deficits.  The examiner diagnosed the Veteran with chronic moderate PTSD and assigned a GAF score of 55.  

According to a September 3, 2003, VA treatment record, the Veteran was cleanly groomed and neatly dressed.  He was also alert and oriented with his memory, attention span, and language skills intact.  Sleep was still interrupted by nightmares of stepping on a landmine and his mood was depressed and his affect was apprehensive about work, residence and finances.  It was noted that the Veteran had been unable to find a new job.  A GAF score of 31 to 40 was assigned at this time.  

The Veteran was also treated on an in-patient basis for alcohol abuse from June 2004 through July 2004.  An August 2004 VA treatment note reflects that the Veteran was socially isolated with few friends and no hobbies or recreational interests.  The Veteran also struggled to control his feelings and he experienced intrusive thoughts and occasional flashbacks.  A GAF score of 31 to 40 was assigned at this time.  The Veteran also reported that it was becoming harder and harder to maintain hygiene and personal appearance.  In December 2004, the Veteran was deemed to be alert and oriented.  It was noted that he was sleeping well without medication, although he was having nightmares approximately 2 to 3 times per week.  A GAF score of 41 to 50 was assigned at this time.  This score was again assigned upon treatment in April 2005

A September 2005 progress note reflects nightmares, anxiety and memories of the land mine explosion.  The Veteran was noted to be cleanly groomed and dressed.  He was also alert and oriented and his memory, attention span and language skills were intact.  The Veteran denied suicidal or homicidal ideations.  It was noted that the Veteran was not a vocational rehabilitation candidate due to his PTSD.  A GAF score of 41-50 was assigned at this time.  An earlier treatment note dated May 2005 also reflected the Veteran's mood to be angry, with his affect being full, flexible and appropriate.  

The record also contains a statement from the Veteran's VA psychiatrist, a Dr. E.J.F., dated October 5, 2005.  The record reflects that Dr. F has consistently been responsible for the Veteran's treatment throughout his claim.  According to Dr. F, the Veteran had intrusive thoughts and spatial disorientation set off by seeing injuries, whether real or on television.  Dr. F explained that cutting himself while shaving was sufficient to elicit these reactions.  The Veteran was also socially isolated with few friends and no hobbies or recreational interests.  The Veteran required medication to sleep and to control feelings of panic with shaking.  Dr. F also noted that the Veteran had been divorced twice and that his employability had steadily declined.  The Veteran was irritable with co-workers and supervisors and his last job was working alone on a part-time basis.  The Veteran also reported that sometimes people would complain that they could not follow his logic when he tried to explain things, and that even with medication, he averaged "a couple of panic attacks a day."  Dr. F concluded that the Veteran was unemployable and that he would never be able to work a 40 hour work week.  He was also not a candidate for vocational rehabilitation.  

The Veteran underwent a VA examination for his PTSD in November 2005.  It was noted that the Veteran was not currently employed and that he last worked in late 2002 or early 2003.  The Veteran left this job because of frustration, stress and anxiety.  It was also noted that the Veteran had been married twice in the past and that he had 2 sons which he had not seen in 10 years.  Examination revealed the Veteran to be alert and oriented with no history of hallucinations.  His mood was described as anxious, nervous, depressed, sad and angry.  The Veteran also reported indecisiveness and significantly diminished pleasure in almost all activities.  The Veteran denied suicidal or homicidal ideations, but he did admit to a short temper with verbal outbursts of anger.  The Veteran denied any problems with short or long-term memory, however.  The examiner concluded that the Veteran's PTSD scale scores represented a profile on par with individuals that would often manifest responses that reflected prominent somatic complaints with the potential to give psychological conflicts, somatic expression, depression, perceptual distortion, hysteria, and distrusting/paranoid socially isolated tendencies.  The examiner assigned a GAF score of 43 and opined that the Veteran had severe PTSD symptoms with serious impairment in social and occupational functioning.  

Subsequent VA treatment records reflect that the Veteran continued to seek treatment for his PTSD.  A January 2006 record reflects that the Veteran was alert and oriented and that his memory, attention span and language skills were intact.  A GAF score of 41 to 50 was assigned at this time.  A March 2006 VA treatment record indicates that the Veteran had recently been scheduled to meet with the children of a lifelong friend.  However, the Veteran cancelled this meeting 2 days before it was to occur.  He was scheduled to visit another friend when the weather improved but he feared he would cancel this trip as well.  A June 2006 record notes that the Veteran was having good control of his anxiety, irritability and insomnia since starting a new medication.  However, he had recently had a bad flashback that left him shaking for some 2 hours.  An August 2006 record reflects another bad flashback after a large truck hit a pothole while the Veteran was walking.  This reminded him of the sound made by the mine when it went off.  A January 2007 record reflects that the Veteran's GAF score was still between 41 and 50.  

An October 2008 VA treatment record reflects that the Veteran was having periods when he would neglect his hygiene and personal appearance.  The Veteran was also deemed to be unemployable at this time and it was noted that the objective of treatment was to have the Veteran's GAF score exceed 40 by October 2009.  A January 2009 record does reflect a GAF score of 49.  However, the Veteran also reported marital stress at this time.  A January 2010 VA treatment record reflects that the Veteran was planning on moving to Oregon but that his wife would not be coming with him.  

A mental health diagnostic study was performed in November 2010.  The Veteran was noted to have a number of symptoms, including irritability, difficulties with concentration, self-criticalness, loss of interest in activities and indecisiveness.  Another November 2010 record reflects that the Veteran had good judgment and insight.  Diagnoses of PTSD and anxiety were noted and a GAF score of 55 was assigned.  

Finally, the Veteran was most recently afforded a VA examination in March 2013.  The examiner opined that as of this time, the Veteran suffered from total occupational and social impairment as a result of his PTSD.  It was noted that while the Veteran had been married for the past 6 years, he and his wife lived in different states.  The Veteran felt that he could not live with any other people and he denied having any friends or staying in contact with family.  It was also noted that the Veteran had not been employed since 2003 and that his last mental health appointment was in May 2011.  The examiner explained that the Veteran's symptomatology had continued in severity as they were previously described upon examination in November 2005.  It was noted at this time that the Veteran suffered from serious PTSD symptomatology with serious impairment in social and occupational functioning.  The Veteran's psychiatrist, Dr. F, also stated in July 2009 that the Veteran was unemployable due to his PTSD symptomatology and that he had periods where he would neglect his hygiene and personal appearance.  

Analysis

The above evidence demonstrates that the Veteran is entitled to a 100 percent disability evaluation for his PTSD as of October 5, 2005 - the date of his previous examination.  As previously noted, a 100 percent rating contemplates total occupational and social impairment, due to symptoms such as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130.  

According to the October 5, 2005, statement of Dr. F, the Veteran's PTSD in fact resulted in total occupational impairment.  While the Veteran's overall symptomatology does not seem to meet that reflected in the rating criteria, the end result is in fact the same.  Dr. F also noted that the Veteran had numerous panic attacks per day, spatial disorientation and social isolation.  These symptoms resulted in total occupational impairment.  These findings were more or less confirmed upon examination in November 2005, when the Veteran was found to be unemployed with severe symptoms of PTSD.  Therefore, the Board finds that the evidence of record, when viewed in a light most favorable to the Veteran, suggests that he was 100 percent disabled due to his PTSD as of October 5, 2005.  

Likewise, the evidence of record demonstrates that the Veteran is entitled to a disability evaluation of 70 percent as of September 3, 2003.  The February 2008 supplemental statement of the case reflects that the Veteran's disability evaluation was increased to 70 percent, as of January 25, 2005, because there was evidence of a GAF score of 41 to 50.  Scores ranging from 41 to 50 illustrate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning.  However, a review of earlier treatment records reflects that the Veteran was assigned a GAF score of 31 to 40 as early as September 3, 2003.  Scores this low represent some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  The September 3, 2003, treatment record also notes that the Veteran was now unemployed and he was unable to find another job.  Therefore, in light of these GAF scores and when resolving all reasonable doubt in favor of the Veteran, the Board finds that a 70 percent disability evaluation is warranted as of September 3, 2003.

However, the preponderance of the evidence of record demonstrates that the Veteran is not entitled to a disability evaluation in excess of 70 percent at any time prior to October 5, 2005.  While the Veteran was indeed unemployed prior to October 5, 2005, the Veteran was still noted to have full orientation and a full affect upon treatment in September 2005.  A December 2004 record also reflects that the Veteran was sleeping well.  While he was having troubles maintaining his hygiene at this point with social isolation, these symptoms are contemplated by a 70 percent disability evaluation.  It is not until October 5, 2005, that the record contains clear evidence of symptomatology so severe as to be responsible for the Veteran's total unemployability.  As such, a 100 percent rating is not warranted prior to October 5, 2005.  

Finally, the preponderance of the evidence of record demonstrates that a disability evaluation in excess of 50 percent is not warranted at any time prior to September 3, 2003.  According to a January 2003 VA examination report, the Veteran was working on a part-time basis at this time.  The Veteran was also living with a friend and taking care of all of his activities of daily living.  The Veteran also reported fair relationships with his family and friends at this time.  A GAF score of 55 was also assigned, which is illustrative of more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  

As already noted, a higher disability evaluation of 70 percent requires evidence of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130.  The evidence of record reflects that prior to September 3, 2003, the Veteran was living with a friend with fair family relations.  The Veteran was also found to be friendly and cheerful upon examination in January 2003.  He was also still working - at least on a part-time basis.  Therefore, the preponderance of the evidence of record demonstrates that the Veteran was not suffering from deficiencies in areas such as family relations, judgment, work or mood due to symptoms such as an inability to establish and maintain effective relationships, prior to September 3, 2003.  The preponderance of the evidence of record demonstrates that a disability evaluation in excess of 50 percent is not warranted prior to September 3, 2003.

The Board recognizes that the Veteran was noted to have a GAF score of 41-50 in June 2002, and as already noted, this score is reflective of serious symptomatology.  While GAF scores are certainly relevant to the overall assigned disability level, they are not, in and of themselves, dispositive.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  The GAF score must be considered in light of the actual symptomatology associated with the Veteran's disorder.  See 38 C.F.R. § 4.126(a).  The record reflects that the Veteran was working at least on a part-time basis at this time, and, that his mood was pleasant.  The Veteran was also assigned a GAF score of between 51 to 60 in November 2000, and of 55 in January 2003, suggesting that the score of 41 to 50 was not representative of his overall symptomatology at this time.  A review of the actual evidence of record prior to September 3, 2003, fails to reflect that the Veteran was in fact suffering from "serious" symptomatology, such as suicidal ideation or "severe" occupational and social impairment.  As such, this score alone does not demonstrate that a higher rating was warranted prior to September 3, 2003.  

The Board recognizes that the Veteran believes he is entitled to higher disability evaluations throughout the pendency of his claim.  In a September 2005 statement, the Veteran reported several failed relationships in the last few years, as well as irritability and anger.  However, this symptomatology is fully represented by the currently assigned 70 percent disability evaluation.  The Veteran has not provided VA with any other statements, other than his claim for a total disability evaluation based on individual unemployability (TDIU), to suggest that he is entitled to a rating higher than currently assigned.  While the Veteran has expressed total occupational impairment, this has been fully recognized by the Board in granting a 100 percent disability evaluation back to October 5, 2005.  

The rating schedule represents as far as practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a), (b) (2011).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).  The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The Veteran's symptoms associated with his service-connected PTSD have varied throughout this claim.  Prior to September 3, 2003, the Veteran suffered from anxiety, occupational and social impairment and occasional panic attacks.  As of September 3, 2003, his symptoms included occupational and social deficiencies due to social isolation, spatial disorientation and very frequent panic attacks.  Finally, as of October 5, 2005, the Veteran's disability has resulted in total occupational impairment.  However, such impairment is contemplated by the applicable rating criteria.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  This code allows for higher disability evaluations upon a showing of worsening symptomatology.  Therefore, the rating criteria reasonably describe the Veteran's disability.  The evidence also does not suggest that the Veteran's PTSD has resulted in marked interference with employment above and beyond that considered by the assigned disability evaluation or that he has frequently been hospitalized because of this disability.  Therefore, referral for consideration of an extraschedular rating is not warranted.  

Having afforded the Veteran the full benefit of the doubt, the Board finds that a disability evaluation of 70 percent is warranted for PTSD as of September 3, 2003, and, that a disability evaluation of 100 percent is warranted for PTSD as of October 5, 2005.  However, the preponderance of the evidence is against the claim of entitlement to an initial disability evaluation in excess of 50 percent, and as such, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable to this claim.  


ORDER

A 100 percent disability evaluation for PTSD, as of October 5, 2005, is granted, subject to the law and regulations governing the payment of monetary benefits.  

A 70 percent disability evaluation for PTSD, as of September 3, 2003, is granted, subject to the law and regulations governing the payment of monetary benefits.  

An initial disability evaluation in excess of 50 percent for PTSD, prior to September 3, 2003, is denied.  



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


